Case 2:17-cv-11910-MAG-DRG ECF No. 457-50 filed 10/23/18   PageID.11805   Page 1 of
                                      5




        EXHIBIT 1-48
                  HIGHLY CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER
    Case 2:17-cv-11910-MAG-DRG ECF No. 457-50 filed 10/23/18 PageID.11806                         Page 2 of
                                           5
Message
To:             Bernacke, Michael V [/O=IRMMAIL/OU=MBX SERVERS - PHO/CN=RECIPIENTS/CN=MVBERNAC]
Subject:        RE: ji J-4 jl_p.."Li1-4,



Documents uploaded to the site. I will include you on the email I send to check the status.

P288571: Iraqi document
Project Details:
Source Language
English (United States)
Total Price
Purchased Date
Due Date
Completion Date
Notes
Source Assets:
DHS ICE: Language Services
iracpeclaration.docxiraqApplication.pdfICE Lionbridge Tr... Analysis Failed



Respectfully,

Julius A. Clinton
Desk Officer
Removal and International Operations (RIO)
Removal Management Division
U.S. Department of Homeland Security
U.S. Immigration & Customs Enforcement
Enforcement and Removal Operations Headquarters
Cell: 202-567-9063
Email: Julius.clinton@dhs.gov
https://gis-dpics3.ice.dhs.gov/RIOWeb/


From: Bernacke, Michael V
Sent: Thursday, January 25, 2018 9:33 AM
To: Clinton, Julius A
Subject: RE: JbJ"k Z9l j p)9)

Here you go, sir.


From: Clinton, Julius A
Sent: Wednesday, January 24, 2018 5:43 PM
To: Bernacke, Michael V
Subject: RE:      1.6

Sir I need a supervisory signature on the form. Please see attached

Respectfully,

Julius A. Clinton
Desk Officer
Removal and International Operations (RIO)
Removal Management Division




                                                    ICE - 0270850
                  HIGHLY CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER
    Case 2:17-cv-11910-MAG-DRG ECF No. 457-50 filed 10/23/18 PageID.11807                                Page 3 of
                                           5

U.S. Department of Homeland Security
U.S. Immigration & Customs Enforcement
Enforcement and Removal Operations Headquarters
Cell: 202-567-9063
Email: Julius.clinton@dhs.gov
https://gis-dpics3.ice.dhs.gov/RIOWeb/


From: Bernacke, Michael V
Sent: Wednesday, January 24, 2018 5:15 PM
To: Clinton, Julius A
Subject: RE:          Ig.>, )9j.c.

Yes, please. Let language services know its time sensitive and emergent on our end. Cc me on the email so I can let the
supervisor know as well.


From: Clinton, Julius A
Sent: Wednesday, January 24, 2018 5:13 PM
To: Bernacke, Michael V
Subject: RE:            ,9).0

The individuals who volunteered will have to have these forms filled out before issuance. Should I wait to get them
cleared before sending them to the case officers?

Respectfully,

Julius A. Clinton
Desk Officer
Removal and International Operations (RIO)
Removal Management Division
U.S. Department of Homeland Security
U.S. Immigration & Customs Enforcement
Enforcement and Removal Operations Headquarters
Cell: 202-567-9063
Email: Julius.clinton@dhs.gov
https://gis-dpics3.ice.dhs.gov/RIOWeb/


From: Bernacke, Michael V
Sent: Wednesday, January 24, 2018 5:04 PM
To: Clinton, Julius A
Subject: RE:          Isk>, ,9).0

Understood, however I want to be sure of what something says that we are posting for use by the field to the Intranet
before we actually post it.

Here are the services and POCs:

https://insight.ice.dhs.gov/ero/custody/Pages/larc.aspx


From: Clinton, Julius A
Sent: Wednesday, January 24, 2018 5:01 PM
To: Bernacke, Michael V
Subject: RE:        b   )9)O




                                                    ICE - 0270851
                     HIGHLY CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER
       Case 2:17-cv-11910-MAG-DRG ECF No. 457-50 filed 10/23/18 PageID.11808                             Page 4 of
                                              5

We already have documents posted with that language on our site. You want me to send these to the language service?
Do you have a point of contact there?

Respectfully,

Julius A. Clinton
Desk Officer
Removal and International Operations (RIO)
Removal Management Division
U.S. Department of Homeland Security
U.S. Immigration & Customs Enforcement
Enforcement and Removal Operations Headquarters
Cell: 202-567-9063
Email: Julius.clinton@dhs.gov
https://gis-dpics3.ice.dhs.gov/RIOWeb/


From: Bernacke, Michael V
Sent: Wednesday, January 24, 2018 4:52 PM
To: Clinton, Julius A
Subject: RE:         .6 lg.>, )9y)

Can you please get these translated so we can review then post? Also, the voluntary declaration stating the aliens
voluntarily remit themselves to be removed needs to be pulled from the Intranet. Joan says it is contrary to ICAO.


From: Clinton, Julius A
Sent: Wednesday, January 24, 2018 4:50 PM
To: Bernacke, Michael V
Subject: FW: c,4        ,9).0

Sir,

Please have our TD page updated with these forms and the old ones removed.

Respectfully,

Julius A. Clinton
Desk Officer
Removal and International Operations (RIO)
Removal Management Division
U.S. Department of Homeland Security
U.S. Immigration & Customs Enforcement
Enforcement and Removal Operations Headquarters
Cell: 202-567-9063
Email: Julius.clinton@dhs.gov
https://gis-dpics3.ice.dhs.gov/RIOWeb/


From: Yarub Al Anpaqi [mailto:yarub.alanpaqiftiraqiembassy.us]
Sent: Wednesday, January 24, 2018 1:30 PM
To: Clinton, Julius A
Subject: Fwd:            )9) 0

Dear Sir




                                                   ICE - 0270852
                HIGHLY CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER
   Case 2:17-cv-11910-MAG-DRG ECF No. 457-50 filed 10/23/18 PageID.11809                           Page 5 of
                                         5

As we wish to keep in touch I would like to update your data for a new Travel document form and application
that we need all the concerning cases fill and sign them
With regards.

Yarub Alanpaqi
First Secretary
Director of Political Section
Embassy of the Republic of Iraq IQ
Washington DC us
Mobil: 2028485711
Fax: (202) 333-1129
3421 Massachusetts Ave., NW
Washington, DC 20007




Begin forwarded message:

From: Hudhaifa Hassoon <hudhaifa.hassoon@iraqiernbassv.us>
Date: January 24, 2018 at 1:02:45 PM EST
To: Yarub Al Anpaqi <yarub.alannaqia,iraqiembassv.us>
Subject: ,L4 J 1 j1,,9+ JJJA

                                                                                   ci3S:3 cja.I   J111.41 j.).&31
                                                                                         JJJ-4             cifrJA31




                                              ICE - 0270853
